Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 08, 2016

The Court of Appeals hereby passes the following order:

A16E0034. GLOVER v. PAULDING COUNTY SUPERIOR COURT.

      Robert D. Glover has filed a “Petition for Mandamus” seeking to compel the
superior court to rule on his pending motion to dismiss a permanent protective order.
The Georgia Supreme Court, however, has declared that such a mandamus petition
must be raised, in the first instance, in the superior court. See Brown v. Johnson, 251
Ga. 436 (306 SE2d 655) (1983). The judge named as respondent will disqualify, and
another judge will be appointed to rule on the petition. See id. An appeal from any
such ruling should be filed in the Supreme Court. See Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (“‘[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Georgia Supreme] Court without regard to the underlying subject matter or the
legal issues raised.’[Cits.]”). Accordingly, the petition filed by Glover is this court is
hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                                              07/08/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.